Filed 3/8/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 64







Morgan Huft, 		Plaintiff



v.



Jackie Lynn Huft, 		Defendant and Appellant







No. 20170432







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable James S. Hill, Judge.



REVERSED.



Per Curiam.



Morgan Huft, plaintiff.  No appearance.



Jackie L. Huft, self-represented, Bismarck, ND, defendant and appellant.

Huft v. Huft

No. 20170432



Per Curiam.

[¶1]	
Jackie Huft appealed after a disorderly conduct restraining order was entered against him, prohibiting him from contacting his daughter. Jackie Huft argues there is insufficient evidence showing he engaged in any acts that adversely affected his daughter’s safety, security, or privacy. We conclude the district court abused its discretion in issuing the disorderly conduct restraining order against Jackie Huft because the petitioner, the daughter’s guardian, did not present evidence of specific acts or threats constituting disorderly conduct and the findings fail to specify  reasonable grounds for a disorderly conduct restraining order under N.D.C.C. § 12.1-31-01(1). We summarily reverse the one-year disorderly conduct restraining order against Jackie Huft. N.D.R.App.P. 35.1(b); 
see Mitzel v. Larson
, 2017 ND 48, ¶¶ 10-13, 890 N.W.2d 817 (concluding the district court abused its discretion in issuing a disorderly conduct restraining order against respondent where the district court failed to make any specific findings as to how respondent’s actions affected the petitioner’s safety, security, or privacy);
 Baker v. Mayer
, 2004 ND 105, ¶¶ 16-21, 680 N.W.2d 261 (concluding the district court abused its discretion in ordering a disorderly conduct restraining order against respondent where petitioner failed to allege specific facts or threats that affected petitioner’s safety, security, or privacy).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte